Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant communication on 08/01/2022.

2.	The IDS filed by the Applicant on 08/01/2022 has been fully considered by the Applicant. 
 
Reason for allowance
 
 
3.	Claims 1-15,21-25 are allowed.
The reason for allowance of claims 1-15,21-25 has been given in the Office Action issued on 05/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

      /THINH T NGUYEN/      Primary Examiner, Art Unit 2897